OPINION
PER CURIAM:
An examination of the pleadings shows that the principal relief sought was the recovery of a sum of money and the relief of accounting was merely incidental to such major relief. The action, therefore, was one at law. Nordin v Coulton, 142 Oh St, 277.
The appeal, therefore, is considered as one at law, and was properly perfected as such, bill of exceptions being duly filed.
Reference to the opinion of the trial judge of the Court of Common Pleas, Hon. Chase M. Davies, will show a full statement of the facts including a recital of the contents of such pertinent exhibits as are necessary to a proper disposition of the questions presented. This opinion was journalized and is found fully reported in the transcript.
An examination of the instruments in evidence and the correspondence between plaintiff and defendant, upon which plaintiff predicates its action against defendant for breach of contract causes this court to conclude that such instruments and correspondence constituted at most an authorization by defendant to plaintiff to proceed in a certain manner *510with reference to the disposition of payments for milk received by the defendant, purchased from producers;' that such authorization or permission is unsupported’ by any binding contractual consideration, upon which an action for damages can be successfully based, and that the permission or authorization was subject to recall and cancellation, especially after the suspension of Federal Order No. 22, on May 1st, 1942, when the defendant refused to further operate under such authorization.
For these reasons, the judgment of the Court of Common Pleas of Hamilton County is affirmed.
ROSS, P. J., HILDEBRANT & MATTHEWS, JJ., concur.